IN THE SUPREME COURT OF IOWA
                                 No. 18–1966

        Submitted November 18, 2020—Filed December 23, 2020


BENSKIN, INC.,

      Appellant,

vs.

WEST BANK,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Samantha J.

Gronewald, Judge.



      Defendant Bank seeks further review of court of appeals decision

reversing order granting motion to dismiss. DECISION OF COURT OF

APPEALS AFFIRMED IN PART AND VACATED IN PART; DISTRICT

COURT JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

CASE REMANDED.



      Waterman, J., delivered the opinion of the court, in which all

participating justices joined.     McDermott, J., took no part in the

consideration or decision of the case.



      Steven P. DeVolder (argued) of DeVolder Law Firm, P.L.L.C.,

Norwalk, and William W. Graham of Duncan Green, P.C., Des Moines, for

appellant.
                                       2



      Dennis P. Ogden (argued) and Thomas L. Flynn of Brick Gentry,

P.C., West Des Moines, for appellee.
                                     3

WATERMAN, Justice.

      Motions to dismiss are disfavored. Iowa is a notice pleading state.

Lawyers should exercise “professional patience” and challenge vulnerable

cases by summary judgment or at trial instead of through “premature

attacks on litigation by motions to dismiss.” Cutler v. Klass, Whicher &

Mishne, 473 N.W.2d 178, 181 (Iowa 1991). The court of appeals took such

admonitions to heart and reversed the district court’s ruling granting a

bank’s motion to dismiss its debtor’s pleadings, alleging breach of

contract, breach of the implied duties of good faith and fair dealing, fraud,

and slander of title. The district court, examining the four corners of the

debtor’s amended petition, had ruled that the contract and fraud claims

were time-barred, rejected the debtor’s discovery rule and equitable

estoppel arguments, and ruled the slander-of-title count failed to allege

the element of publication to a third party. The court of appeals applied

equitable estoppel to avoid the time-bar and held the slander-of-title count

was adequately pled. We granted the bank’s application for further review.

      On our review, we determine that the district court correctly

dismissed this case on the pleadings, except for slander of title. We accept

as true the debtor’s factual allegations. The bank’s alleged wrongdoing—

failure to release encumbrances—took place in 2008, and the debtor

admittedly learned of the bank’s refusal by June 27, 2011, well within the

statute of limitations period.   The contract and good-faith claims are

subject to a seven-year statute of limitations with no discovery rule and

that period expired in 2015. The fraud claim is governed by a five-year

statute of limitations with a discovery rule and that period expired in 2016.

The debtor did not file this lawsuit until May 18, 2018. Those claims are

time-barred and the equitable estoppel argument fails as a matter of law.

We agree with the court of appeals that slander of title was adequately
                                     4

alleged. Recording statutes provide notice to the public and a wrongful

encumbrance on real estate is thereby “published.”        For the reasons

explained more fully below, we vacate the decision of the court of appeals

in part and affirm the district court’s judgment dismissing all claims

except slander of title, which we reinstate.

      I. Background Facts and Proceedings.

      According to the amended petition, on October 6, 2006, Benskin,

Inc. entered into a written loan agreement with West Bank to borrow

$800,094. The loan was secured by guarantees from Martin and Susan

Benskin and a real estate mortgage on the corporation’s property in

Dickinson County. The terms of the loan were set forth in a promissory

note (the 2006 promissory note), loan guarantees, and a real estate

mortgage.    The 2006 loan was renewed in a promissory note dated

August 1, 2007, with a maturity date of August 1, 2008.

      On October 24, 2007, Benskin entered into a separate agreement

for a line of credit (the 2007 line of credit) with West Bank for up to

$2 million to purchase land for development. The terms were set forth in

a promissory note again secured by guarantees from Martin and Susan

Benskin and mortgages on the Dickinson County land and this time on

real estate Benskin owned in Polk County (the 2007 mortgages). Benskin

never borrowed against the line of credit. On May 30, 2008, the 2007

promissory note and mortgages matured.         “On and after that date,

West Bank was obligated to release the 2007 Mortgages.” Benskin alleged,

            10. At various times after May 30, 2008, West Bank,
      through its officers and employees, made multiple
      representations, now known to have been false, that it would
      take the steps necessary to release the 2007 Mortgages.
            11. Despite its obligation to release the 2007
      Mortgages, and contrary to its representations and promises
      to do so, West Bank failed and refused to release the 2007
                                     5
      Mortgages, even after repeated requests and demands from
      Plaintiff.
             12. Defendant’s first express statement to Plaintiff
      refusing to release the 2007 Mortgages was on June 27, 2011.
      At least until that date, West Bank intentionally misled
      Plaintiff by making . . . false statements and promises leading
      Plaintiff to believe that West Bank was going to release the
      2007 Mortgages and was taking procedural steps to do so.

On July 22, 2016, during the course of other litigation, Benskin further

alleged it

      learned information indicating that at some time after the
      creation of the 2007 Line of Credit, West Bank internally
      altered its records so as to purport to show an unauthorized
      advance under the 2007 Line of Credit to pay off, before it was
      due, the 2006 Promissory Note. That action was wrongfully
      concealed by West Bank and was taken by West Bank without
      Plaintiff’s agreement, consent, or knowledge and was not
      discovered by Plaintiff until after July 22, 2016.

The alleged misuse of the line of credit occurred in 2008.        Benskin’s

property remained encumbered by the 2007 mortgages.

      On May 18, 2018, Benskin sued West Bank in a three-count petition

alleging breach of (I) the 2007 contracts, (II) the 2006 promissory note, and

(III) the implied duties of good faith and fair dealing. West Bank filed a

motion to dismiss on grounds that the seven-year statute of limitations in

Iowa Code section 524.221(2) (2018) barred all claims. Benskin responded
by amending its petition to add count IV, alleging fraud, and count V,

alleging slander of title. West Bank withdrew its initial motion and filed a

new motion to dismiss, arguing section 524.221(2) barred counts I–III,

section 614.1(4) (five-year statute of limitations for fraud) barred counts

IV and V, and count V failed to state a claim upon which relief could be

granted because no publication to a third party was alleged. Benskin filed

a resistance that argued for the ten-year statute of limitations in section

614.1(5) and further argued that the discovery rule or equitable estoppel
                                      6

avoided the limitations defense and the 2007 mortgage encumbrances as

public filings satisfied the publication element for the slander of title.

      The district court granted West Bank’s motion to dismiss all claims.

The court ruled that equitable estoppel can apply to breach of contract

claims but determined that Benskin failed to allege a “specific statement

or action as the basis of its equitable estoppel claim” and rejected its

discovery rule argument. The court determined the first four counts were

time-barred and that count V failed to state a claim for slander of title

because no publication was alleged.

      Benskin appealed, and we transferred the case to the court of

appeals. The court of appeals reversed and reinstated all claims, holding

that equitable estoppel was adequately pled to avoid a motion to dismiss

on the statute of limitations and that the slander-of-title claim was

adequately pled. We granted West Bank’s application for further review.

      II. Standard of Review.

      “We review a district court’s ruling on a motion to dismiss for the

correction of errors at law.” Shumate v. Drake Univ., 846 N.W.2d 503, 507

(Iowa 2014) (quoting Mueller v. Wellmark, Inc., 818 N.W.2d 244, 253 (Iowa

2012)). “For purposes of reviewing a ruling on a motion to dismiss, we

accept as true the petition’s well-pleaded factual allegations, but not its

legal conclusions.” Id. “[W]e will affirm a dismissal only if the petition

shows no right of recovery under any state of facts.” Rieff v. Evans, 630

N.W.2d 278, 284 (Iowa 2001) (en banc) (quoting Barnes v. State, 611

N.W.2d 290, 292 (Iowa 2000) (en banc)). We construe the petition in “its

most favorable light, resolving all doubts and ambiguities in [the plaintiff’s]

favor.” Id. (quoting Schreiner v. Scoville, 410 N.W.2d 679, 680 (Iowa 1987)).

      “A defendant may raise the statute of limitations by a motion to

dismiss if it is obvious from the uncontroverted facts contained in the
                                             7

petition that the applicable statute of limitations bars the plaintiff’s claim

for relief.” Venckus v. City of Iowa City, 930 N.W.2d 792, 809 (Iowa 2019)

(quoting Turner v. Iowa State Bank & Tr. Co. of Fairfield, 743 N.W.2d 1, 5

(Iowa 2007)); see also Mormann v. Iowa Workforce Dev., 913 N.W.2d 554,

557, 575 (Iowa 2018) (affirming order granting motion to dismiss and

noting that whether discovery rule and equitable estoppel apply “is often

a fact-intensive inquiry for which a ruling on a motion to dismiss or at the

summary judgment stage is often inappropriate. Yet, it is also true that a

plaintiff may plead himself out of court by alleging facts that provide the

[defendant] with a bulletproof defense and foreclose application of

equitable tolling.” (citation omitted)).

       III. Analysis.

       We will first address the applicable statute of limitations and

conclude the contract claims are governed by the seven-year limitation in

Iowa Code section 524.221(2) 1 and the fraud claim is governed by the

five-year limitation in section 614.1(4). We then determine that based on

the factual allegations in the amended petition, neither the discovery rule

nor equitable estoppel avoid those limitations. Finally, we determine that

the publication element of slander of title was adequately alleged because
the recording statute provides notice to the public.

       A. The Governing Statutes of Limitation.

       1. Counts I and II, alleging breach of written contracts. The district

court ruled that Iowa Code section 524.221(2) provides the governing

statute of limitations for counts I and II of Benskin’s amended petition

alleging breach of written contracts. We begin with the statutory language.

       1This banking statute provides that the period of six years begins on the date of

accrual that is either (a) “one year after the breach or failure of performance of a written
contract” or (b) “one year after the date of such entry or entries.” Iowa Code § 524.221(2).
Thus, the plaintiff has a total of seven years from the breach.
                                           8

Iowa Code section 524.221(2) was amended in 2011 to shorten the

limitations period from eleven years 2 to seven with the addition of the

italicized language and now provides:

              2. All causes of action, other than actions for relief on
       the grounds of fraud or mistake, against a state bank based
       upon a claim or claims founded on a written contract, or a claim
       or claims inconsistent with an entry or entries in a state bank
       record, made in the regular course of business, shall be
       deemed to have accrued, and shall accrue for the purpose of
       the statute of limitations one year after the breach or failure of
       performance of a written contract, or one year after the date of
       such entry or entries. No action founded upon such a cause
       may be brought after the expiration of six years from the date
       of such accrual.

2011 Iowa Acts ch. 87, § 2 (codified at Iowa Code § 524.221(2) (Supp.

2011)) (emphasis added). West Bank argues that the seven-year period of

limitations in Iowa Code section 524.221(2) commenced upon the 2008

breach and expired in 2015 to bar Benskin’s written contract claims.

Benskin argues that the ten-year statute of limitations for written

contracts in section 614.1(5) or the eleven-year limitation in the earlier

version of section 524.221(2) governs counts I and II and that

postamendment section 524.221(2) is inapplicable for two reasons: (1) its

effective date was July 1, 2011, and it cannot apply retroactively to
contracts breached earlier; and (2) the contracts at issue or record entries

were not “made in the regular course of business.”                   We agree with

West Bank and the district court that the seven-year limitation in section

524.221(2) governs the contract claims and the limitation period expired

in 2015.

       First, Benskin commenced this action in 2018, after the effective

date of the 2011 amendment. We apply the period of limitation that is in

       2Prior to 2011, the claimant had ten years after the date of accrual, which was a
year after the breach. Thus, we refer to the period of limitation as eleven years. Iowa
Code § 524.221(2) (2011).
                                       9

effect when the plaintiff sues. See In re Est. of Weidman, 476 N.W.2d 357,

363–64 (Iowa 1991) (en banc).        We hold that the seven-year time-bar

governs the contract claims filed in 2018 even though the written contracts

were executed and allegedly breached before the 2011 amendment.

      Second, we see no reason why these contracts (the commercial line

of credit, promissory notes, real estate mortgages, and personal

guarantees) at issue were not “made in the regular course of business”

within the meaning of Iowa Code section 524.221(2). We reject Benskin’s

argument that it can avoid the statutory limitations period simply by

omitting an allegation that the contracts or record entries were made in

the regular course of the bank’s business.          And we reject Benskin’s

argument that it can avoid this time-bar by alleging the bank’s actions

were wrongful (that is, the bank “cooked the books”) and therefore outside

the scope of the statute.       That argument goes to the merits of the

underlying claim rather than to the determination of the applicable

limitations period. To hold otherwise would eviscerate the statute.

      Finally, we hold that section 524.221(2) governs Benskin’s written

contract claims against West Bank, a state bank, rather than the general

statute of limitations for written contracts in section 614.1(5). Section

524.221(2), as the more specific statute, controls. See MidWestOne Bank

v. Heartland Co-op, 941 N.W.2d 876, 883 (Iowa 2020) (“To the extent ‘there

is a conflict or ambiguity between specific and general statutes, the

provisions of the specific statutes control.’ ” (quoting Oyens Feed & Supply,

Inc. v. Primebank, 808 N.W.2d 186, 194 (Iowa 2011))); see also Iowa Code

§ 4.7 (“If a general provision conflicts with a special or local provision, they

shall be construed, if possible, so that effect is given to both. If the conflict

between the provisions is irreconcilable, the special or local provision

prevails as an exception to the general provision.”).           The legislature
                                       10

amended Iowa Code section 524.221(2) to shorten its limitation period

from eleven years to seven years. See 2011 Iowa Acts ch. 87, § 2 (codified

at Iowa Code § 524.221(2) (Supp. 2011)). “The evident purpose” of that

amendment “is to hasten resolution of such claims” against state banks

founded on written contracts. See MidWestOne Bank, 941 N.W.2d at 883

(quoting Farmers Coop. Co. v. Swift Pork Co., 602 F. Supp. 2d 1095, 1110

(N.D. Iowa 2009)) (addressing Iowa Code section 614.1(10)).

         Benskin’s written contract claims accrued no later than 2008, when

West Bank failed to perform the written contract by not releasing the 2007

mortgages. Benskin did not file this action until 2018, over seven years

later.    The district court correctly ruled that counts I and II are time-

barred.

         2. Count III, alleging breach of duties of good faith and fair dealing.

The district court ruled that count III is also governed by the seven-year

period of limitation in Iowa Code section 524.221(2). Benskin argues that

count III is not covered by that provision because the claim is based on

the implied duty of good faith and fair dealing rather than for breach of a

written contract. Benskin relies on Legg v. West Bank, 873 N.W.2d 763,

774 (Iowa 2016). In Legg, the plaintiffs alleged that West Bank breached

implied and express duties of good faith by altering how it sequenced bank

card transactions without informing its customers. Id. at 772. Rather

than paying off the largest transactions first, as it had customarily done,

the bank paid off the smallest denomination checks first and then the

largest checks. Id. at 766–67. This resulted in more penalties for account

holders, including the plaintiffs. Id. at 767. The Leggs sued under Iowa

Code chapter 537 (consumer credit code), and our decision did not

mention section 524.221(2). Id.
                                     11

      “An express contract and an implied contract cannot coexist with

respect to the same subject matter, and the former supersedes the latter.”

Id. at 771 (quoting Chariton Feed & Grain, Inc. v. Harder, 369 N.W.2d 777,

791 (Iowa 1985) (en banc)).     When the Leggs opened an account with

West Bank, the written agreement stated that West Bank “shall have an

obligation to Depositor to exercise good faith and ordinary care in

connection with each account.” Id. at 773. As such, we held that there

was “an express contract govern[ing] West Bank’s duty to act in good faith”

and that the plaintiffs did not have a claim based on an implied duty of

good faith. Id. at 773–74. We determined that Iowa Code section 614.1

set out the statute of limitations for express and implied covenants of good

faith. Id. at 774. A written contract had a ten-year period of limitation,

whereas an unwritten contract had a five-year period. Id. Because the

Legg’s claim rested on a written contract, the period of limitations was ten

years. Id.

      Even though Benskin’s count III is based on implied duties of good

faith and fair dealing and alleges no written contract term expressly

requiring good faith, we conclude it is still subject to Iowa Code section

524.221’s statute of limitations. While we imply a duty of good faith and

fair dealing in commercial contracts, the implied duty “does not ‘give rise

to new substantive terms that do not otherwise exist in the contract.’ ”

Bagelmann v. First Nat’l Bank, 823 N.W.2d 18, 34 (Iowa 2012) (quoting

Mid-Am. Real Est. Co. v. Iowa Realty Co., 406 F.3d 969, 974 (8th Cir.

2005)); see also Am. Tower, L.P. v. Loc. TV Iowa, L.L.C., 809 N.W.2d 546,

550 (Iowa Ct. App. 2011) (“Implied contractual duty of good faith and fair

dealing in commercial contracts does not support an independent cause

of action for failure to act in good faith under a contract; instead, the duty

of good faith is meant to give the parties what they would have stipulated
                                     12

for at the time of contracting if they could have foreseen all future problems

of performance.” (quoting 13 Richard A. Lord, Williston on Contracts

§ 38.15, at 24 (4th ed. Supp. 2011))). In other words, the implied duty

cannot exist without an underlying contract.

      Iowa Code section 524.221 provides the statutory time period for

“[a]ll causes of action . . . against a state bank based upon a claim or

claims founded on a written contract.” Iowa Code § 524.221(2) (emphasis

added). Benskin’s claim for breach of a duty of good faith is “founded on”

written contracts subject to section 524.221’s seven-year statute of

limitation; it cannot exist without them. For the same reasons that this

more specific limitations period applies to counts I and II as compared to

the general limitations period provided in section 664.1, see MidWestOne

Bank, 941 N.W.2d at 883, we hold section 524.221(2) governs count III.

      Benskin’s claims under count III accrued in 2008 when West Bank

failed to perform the written contract by not releasing the 2007 mortgages.

Benskin filed this lawsuit in 2018. The district court correctly ruled that

count III is time-barred.

      3. Count IV, alleging fraud. The parties agree, and the district court

ruled, that Benskin’s fraud claim in count IV is governed by the five-year

statute of limitations in Iowa Code section 614.1(4).       Section 614.1(4)

provides:

            4. Unwritten contracts — injuries to property — fraud —
      other actions. Those founded on unwritten contracts, those
      brought for injuries to property, or for relief on the ground of
      fraud in cases heretofore solely cognizable in a court of
      chancery, and all other actions not otherwise provided for in
      this respect, within five years, except as provided by
      subsections 8 and 10.

Count IV’s fraud claim accrued, at the latest, by June 27, 2011, when

West Bank reneged on its prior promises and contractual obligation to
                                          13

release the 2007 mortgages. Yet Benskin waited over six years to file its

lawsuit in 2018. The district court correctly ruled that count IV is time-

barred under Iowa Code section 614.1(4).

       B. Benskin’s        Equitable       Estoppel       and     Discovery        Rule

Arguments. The district court rejected Benskin’s equitable estoppel and

discovery rule arguments.         The court of appeals, without reaching the

discovery rule, reversed and reinstated counts I–IV based on its conclusion

that Benskin adequately alleged equitable estoppel. In our view, Benskin’s

own allegations, as a matter of law, defeat application of the discovery rule

and equitable estoppel.        See Mormann, 913 N.W.2d at 575 (noting “a

plaintiff may plead himself out of court by alleging facts that provide . . . a

bulletproof defense and foreclose application of equitable tolling”). 3

       In Mormann v. Iowa Workforce Development, we recently reviewed

“the contours of equitable tolling” that “generally involve[] two doctrines,

the discovery rule and equitable estoppel.” Id. at 570. Importantly, “[i]n

order to invoke either theory of equitable tolling, the asserting party must

show reasonable diligence in enforcing the claim.” Id. “The party pleading

an exception to the normal limitations period has the burden to plead and

prove the exceptions.” Franzen v. Deere & Co., 334 N.W.2d 730, 732 (Iowa
1983); see also Skadburg v. Gately, 911 N.W.2d 786, 793 (Iowa 2018)

(“Although [defendant] has the burden of establishing the statute-of-

limitations defense, [plaintiff], as the party attempting to avoid the

limitations period, has the burden of demonstrating any exception.”). We

will address the discovery rule and equitable estoppel separately.


       3Courts  applying federal notice pleading standards recognize that although
“complaints need not anticipate or meet potential affirmative defenses,” dismissal on the
pleadings is appropriate when the plaintiff’s “allegations show that there is an airtight
defense [such that he] has pleaded himself out of court.” Richards v. Mitcheff, 696 F.3d
635, 637, 638 (7th Cir. 2012).
                                     14

      1. The discovery rule.     A threshold legal issue is whether the

discovery rule applies to claims governed by the statute of limitations in

Iowa Code section 524.221(2). We have previously held that the discovery

rule does not apply to statutes in which a specific event triggers the

running of the limitation period. See MidWestOne Bank, 941 N.W.2d at

884–85 (holding the discovery rule does not apply to Iowa Code section

614.1(10) and surveying cases holding the discovery rule inapplicable to

other statutes in which a specific event triggers the running of the

limitation period). Section 524.221(2) is such a statute because a specific

event triggers the running of the seven-year limitation period, namely, the

date of the breach or failure to perform a written contract, or when the

bank made the entry or entries in the bank’s records:

            2. All causes of action, other than actions for relief on
      the grounds of fraud or mistake, against a state bank based
      upon a claim or claims founded on a written contract, or a
      claim or claims inconsistent with an entry or entries in a state
      bank record, made in the regular course of business, shall be
      deemed to have accrued, and shall accrue for the purpose of
      the statute of limitations one year after the breach or failure of
      performance of a written contract, or one year after the date of
      such entry or entries. No action founded upon such a cause
      may be brought after the expiration of six years from the date
      of such accrual.

Iowa Code § 524.221(2) (emphasis added).        Moreover, a discovery rule

would run counter to the corresponding seven-year record retention

requirement for state banks. Section 524.221(1)(a) requires:

            1. a. A state bank is not required to preserve its
      records for a period longer than seven years after the first day
      of January of the year following the time of the making or filing
      of such records, provided, however, that account records
      showing unpaid balances due to depositors shall not be
      destroyed.

It would make little sense to allow lawsuits to be asserted over seven years

after a breach, when the bank may no longer have the relevant records.
                                     15

      Finally, section 524.221(2) governs breach of contract actions

against state banks, and we generally refrain from applying a discovery

rule in breach of contract actions.    See Hamm v. Allied Mut. Ins., 612

N.W.2d 775, 784 (Iowa 2000) (en banc) (“The general rule is that the

contract statute of limitations commences upon the date the contract is

breached.”); Brown v. Ellison, 304 N.W.2d 197, 201 (Iowa 1981) (applying

discovery rule to express and implied warranty claims arising from

defective construction of a well, while recognizing “strong authority

disfavoring the application of the discovery rule to actions based on

contract”), overruled on other grounds by Franzen, 334 N.W.2d at 732. We

hold that the discovery rule does not apply to Iowa Code section

524.221(2).

      The discovery rule, however, can apply in a fraud action governed

by section 614.1(4).   In Mormann, we noted “the discovery rule is not

available to toll the running of the filing requirements” when the “plaintiff

is on notice of a prima facie case.” 913 N.W.2d at 576; see also Hallett

Constr. Co. v. Meister, 713 N.W.2d 225, 231 (Iowa 2006) (“The discovery

rule tolls the statute of limitations until the plaintiff has discovered ‘the

fact of the injury and its cause’ or by the exercise of reasonable diligence
should have discovered these facts.” (quoting K & W Elec., Inc. v. State, 712

N.W.2d 107, 116 (Iowa 2006))). Here, Benskin alleges the breach occurred

in 2008 and that it knew on June 27, 2011, that West Bank refused to

release the 2007 encumbrances. Benskin was therefore on notice of a

prima facie case by 2011. Benskin alleges it discovered additional facts

supporting its claims in 2016 (the bank’s improper use of the line of credit

to pay off the 2006 note), but as we made clear in Mormann,

      [l]ater discovery of facts may make the claim stronger, but
      even under a relatively robust approach to the discovery rule,
                                           16
       the knowledge of facts sufficient to make a prima facie case
       . . . is sufficient to trigger the running of the filing limitations.

913 N.W.2d at 576–77 (footnote omitted); see also Hallett Constr. Co., 713
N.W.2d at 231 (“A claimant can be on inquiry notice without knowing ‘the

details of the evidence by which to prove the cause of action.’ ” (quoting

Vachon v. State, 514 N.W.2d 442, 446 (Iowa 1994))). Under the discovery

rule, the statute of limitations on Benskin’s fraud claim began running no

later than June 27, 2011, and its lawsuit filed over six years later is time-

barred under Iowa Code section 614.1(4).

       2. Equitable estoppel.          We agree with Benskin that equitable

estoppel can be asserted to avoid the statute of limitations defense in Iowa

Code section 524.221(2).           This is because “even when a party has

knowledge of a prima facie case,” the defendant’s misrepresentations that

he “knows or should have known would lull the [plaintiff] into inaction may

provide a vehicle to toll the running of the filing limitation under the

equitable estoppel doctrine.” Mormann, 933 N.W.2d at 577. However, “the

circumstances justifying an estoppel end when ‘[the] plaintiff [becomes]

aware of the fraud, or by the use of ordinary care and diligence should

have discovered it.’ ”       Christy v. Miulli, 692 N.W.2d 694, 702 (2005)

(alterations in original) (quoting Faust v. Hosford, 119 Iowa 97, 100, 93

N.W. 58, 59 (1903)). Those circumstances ended on June 27, 2011, when

West Bank expressly refused to release the encumbrances.

       Benskin argues it had seven years from June 27, 2011 to file suit,

such that this action commenced on May 18, 2018, was timely filed. While

some jurisdictions give claimants the full statutory period going forward,

others merely give a “reasonable time.” 4             51 Am. Jur. 2d Limitation of

       4Some  courts allow the statutory limitation period after the conduct giving rise to
estoppel ends. See, e.g., Ott v. Midland-Ross Corp., 600 F.2d 24, 33 (6th Cir. 1979) (“[W]e
hold that Ott was at least entitled to the full amount of time allowed by Congress for the
commencement of his action, undiminished by any period of time in which it might
                                            17

Actions § 386, at 693–94 (2000) [hereinafter 51 Am. Jur. 2d]. Iowa falls

into the latter category.

       In Christy v. Miulli, we set an outer limit by stating that when a

plaintiff becomes aware, or should have become aware, of the fraud, “the

plaintiff must file suit ‘within a period of time not exceeding the original

statutory period applicable to the particular cause of action.’ ” 692 N.W.2d

at 702 (quoting 51 Am. Jur. 2d § 386, at 694). But in Beeck v. Aquaslide

‘N’ Dive Corp., we noted the plaintiff must file suit “within the period of the

statute of limitations or, if [defendant] was estopped to assert the statute

of limitations, within a reasonable time after the estoppel ceased to be

operational.” 350 N.W.2d 149, 159 (Iowa 1984) (emphasis added).

       We hold that under Iowa Code section 524.221(2), the plaintiff must

file suit within a reasonable period after the estoppel ends and does not

get a fresh seven years from that end date. We so hold because “estoppel

will not apply if a reasonable time remains within the limitations period

for filing the action once the lulling has ceased.”                     SiOnyx, LLC v.

Hamamatsu Photonics K.K., 332 F. Supp. 3d 446, 467 (D. Mass. 2018); see

also Barot v. Embassy of Republic of Zambia, 264 F. Supp. 3d 280, 291



appear that he was unlawfully induced to forego commencing his action by the unfair
and inequitable conduct of Midland-Ross.”).
        Other courts do not define “reasonable time” by the statutory limitations period.
See, e.g., Gregory v. Stallings, 468 P.3d 253, 262 (Idaho 2020) (“Even if a party is entitled
to equitable estoppel, its preventative force ‘does not last forever’ ” but “only for a
reasonable time after the party asserting estoppel discovers or reasonably could have
discovered the truth.” (quoting Ferro v. Soc’y of Saint Pius X, 149 P.3d 813, 815–16 (Idaho
2006))); Butler v. Mayer, Brown & Platt, 704 N.E.2d 740, 745 (Ill. App. Ct. 1998) (holding
that, when plaintiff waited eighteen months to sue, “equitable estoppel is unavailable . . .
because he failed to sue within a reasonable time after defendant stopped offering the
reassurances that plaintiff alleges lulled him into not filing suit”); Peterson v. Groves, 44
P.3d 894, 898 (Wash. Ct. App. 2002) (“Most jurisdictions, including Washington, adhere
to the rule that estoppel to plead the statute of limitations does not last forever, and that
the plaintiff must act within a reasonable time after discovering that the promises relied
on were false.”).
                                      18

(D.D.C. 2017) (“[The plaintiff] still had more than two years from that point

until the statute of limitations ran out . . . , which was a reasonable time

in which she could have filed suit. Therefore, this is not one of the rare

situations when this Court should apply the doctrine of equitable tolling.”

(citation omitted)), aff’d, 773 Fed. App’x 6 (D.C. Cir. 2019); Butler v. Mayer,

Brown & Platt, 704 N.E.2d 740, 745 (Ill. App. Ct. 1998) (“Under Illinois

law, equitable estoppel does not give a plaintiff the entire limitations period

measured from the date the defendant discontinues the conduct that

lulled the plaintiff into inaction. Equitable estoppel will not apply if the

defendant’s conduct ended within ample time to allow a plaintiff to avail

himself of his legal rights under the statute of limitations.”).

      This requirement to file suit within a reasonable time after the

estoppel ends

      implicitly contains the notion that the estoppel by inducement
      doctrine does not permit the indefinite and unlimited
      extension of the limitations period, and also allows a
      defendant to limit the period during which estoppel might
      otherwise apply, by taking affirmative steps to terminate
      whatever behavior or conduct arguably operates to induce a
      plaintiff not to sue.

51 Am. Jur. 2d § 386, at 694.       West Bank ended any estoppel by its
unequivocal affirmative communication to Benskin in June of 2011

refusing to remove the encumbrances.

      “What constitutes a reasonable time appears to depend upon the

exigencies of the particular case.” Peterson v. Groves, 44 P.3d 894, 898

(Wash. Ct. App. 2002) (quoting Allan E. Korpela, Annotation, Promises to

Settle or Perform as Estopping Reliance on Statute of Limitations, 44

A.L.R.3d 482, § 5 (1972)). A period of time may be unreasonable if the

plaintiff did not show “reasonable diligence in bringing suit after the

conduct giving rise to the estoppel had terminated.” Id. In Butler v. Mayer,
                                     19

Brown & Platt, the appellate court noted: “We have held that as little as six

months remaining in a statute of limitations period is ‘ample time’ for a

plaintiff to bring suit.” 704 N.E.2d at 745.

      Here, Benskin waited an unreasonable time to file its claims as a

matter of law. The alleged breach occurred in 2008, giving Benskin no

more than seven years—until 2015—to commence this action. See Iowa

Code § 524.221(2). Benskin admits in its amended petition that it knew

by June 27, 2011, that West Bank expressly refused to release the 2007

encumbrances. At that time, Benskin still had about four years to file suit

within the original seven-year limitations period.      Benskin alleges no

subsequent affirmative misrepresentations by West Bank after June 27,

2011, that lulled Benskin into inaction. “An omission theory of equitable

estoppel . . . simply is insufficient in the context of this case.” Mormann,

913 N.W.2d at 577. West Bank’s silence after June 27, 2011—including

its alleged failure to disclose the use of the line of credit in 2008—is not

enough to stop the time clock. See id.

      Benskin argues that it reasonably delayed filing suit because it

believed it owed nothing on the recorded encumbrances. Benskin’s “zero

balance” theory fails for several reasons. First, even with a zero balance,

the encumbrance on the Polk County real estate, tied to a multi-million

dollar credit line, would have restricted Benskin’s ability to use the

property to borrow from another lender.        Indeed, its amended petition

alleged that as a result of West Bank’s encumbrances, Benskin “sustained

special damages arising, among other things, from its inability to pursue

investment and financial opportunities available to it which required

unencumbered use of the Des Moines Properties.” Second, West Bank’s

express refusal to release the 2007 mortgages in 2011 put Benskin on

inquiry notice. It should have investigated the source of the payoffs on the
                                      20

$800,094 renewed loan and six-figure activity on its line of credit. Waiting

nearly seven years until May 18, 2018, was unreasonable as a matter of

law. Third, Benskin did not plead its zero balance theory, and we cannot

rely on facts outside the four corners of the petition to reverse a ruling

granting a motion to dismiss. See Rieff, 630 N.W.2d at 284.

      The district court correctly rejected Benskin’s equitable estoppel

argument.     This legal issue was appropriately resolved by granting

West Bank’s motion to dismiss.         See Venckus, 930 N.W.2d at 809.

Benskin effectively pled itself out of court. Mormann, 913 N.W.2d at 575

(“[A] plaintiff may plead himself out of court by alleging facts that provide

. . . a bulletproof defense and foreclose application of equitable tolling.”).

      C. Slander of Title. The district court ruled that count V failed to

state a claim because Benskin did not adequately allege the element of

publication. See generally Belcher v. Little, 315 N.W.2d 734, 737 (Iowa

1982) (discussing publication element). Benskin cites two unpublished

opinions to support its argument that the publication element is satisfied

by filing the encumbrance on a public docket: Monroe v. Bank of America

Corp., No. 17–cv–248–JED–JFJ, 2018 WL 1875294, at *2 (N.D. Okla.

Apr. 19, 2018), and Nelson v. Bayview Loan Servicing, L.L.C., No. 5–12–

0419, 2014 WL 4629382, at *15 (Ill. App. Ct. Sept. 16, 2014). We left that

question open in Witmer v. Valley National Bank of Des Moines. 223 Iowa

671, 674, 273 N.W. 370, 371 (1937) (“Whether or not the commencement

of a foreclosure . . . is an uttering and publishing of slanderous words

against appellant’s title to land, we do not find it necessary to pass upon

and do not do so.”).

      Recorded documents by definition are available to the general

public.   A “record” under Iowa law is defined as “a process . . . to

incorporate a document or instrument into the public record.” Iowa Code
                                      21

§ 331.601A(8) (emphasis added); see also id. § 331.606(4) (“A person may

view and copy an original or unaltered document or instrument in the

office of the recorder.”).   Thus, a recorded encumbrance is effectively

published to the public at large. See Phillips v. Epic Aviation LLC, 234

F. Supp. 3d 1174, 1208–09 (M.D. Fla. 2017) (holding publication and

noting that recording meant that it was “ ‘always [] open to the public . . .

for the purpose of inspection thereof and of making extracts’ . . . [and] one

of the purposes of recording in the Official Records is to give notice to third

parties”) (second alteration in original) (quoting Fla. Stat. § 28.222(7)).

      Other courts have held that recording satisfies the publication

element for the tort of slander of title. See, e.g., Fischer v. Bar Harbor

Banking & Tr. Co., 673 F. Supp. 622, 626 n.6 (D. Me. 1987) (“The filing of

liens, mortgages, and other encumbrances is a sufficient publication to

disparage or slander title.” (citing William L. Prosser, The Law of Torts

§ 122, at 943 (3d ed. 1964))), aff’d, 857 F.2d 4 (1st Cir. 1988); Shenefield

v. Axtell, 545 P.2d 876, 877, 878 (Or. 1976) (en banc) (holding “the

complaint sufficiently stated a cause of action for slander of title” where

the defendant had “maintained on the [county records] a claim of title to

the land held in trust for plaintiff”); see also Phillips, 234 F. Supp. 3d at

1208–09 (holding that “the recording of each of the three documents in the

Official Records satisfies the publication requirement in this case”);

Fountain Pointe, LLC v. Calpitano, 76 A.3d 636, 640, 643 (Conn. App. Ct.

2013) (affirming judgment of slander of title when the defendants

“recklessly record[ed] the mortgages and the lis pendens that they knew

were false”); Gasper v. Bank of Am., N.A., 133 N.E.3d 1037, 1046 (Ohio Ct.

App. 2019) (“The wrongful filing for the record of a document which casts

a cloud upon another’s title to or interest in realty is considered to be an

act of publication which gives rise to an action for slander of title.” (quoting
                                     22

Smith Elec. v. Rehs, No. 18433, 1998 WL 103334, at *2 (Ohio Ct. App. Feb.

18, 1998))); Rorvig v. Douglas, 873 P.2d 492, 495, 498 (Wash. 1994)

(en banc) (holding the plaintiffs prevailed on their slander-of-title claim

involving the recording of a memorandum of agreement when there was

no final agreement between the parties); Kensington Dev. Corp. v. Israel,

419 N.W.2d 241, 244 (Wis. 1988) (“A knowingly false, sham or frivolous

claim of lien or any other instrument relating to real or personal property

filed, documented or recorded which impairs title is actionable in

damages.” (emphasis added)).

       We find these authorities persuasive and now answer the question

we left open in Witmer. We hold that filing an encumbrance on a public

docket in the recorder’s office satisfies the publication element for slander

of title.

       West Bank argues that Benskin failed to specifically allege the

encumbrance was filed pursuant to the recording statute. This argument

fails under our liberal standards for notice pleading. The allegations of

count V gave fair notice of the nature of the claim.       By definition, to

constitute a slander of title, the complained-of encumbrance would have

been publicly filed. We construe Benskin’s amended petition in “its most

favorable light, resolving all doubts and ambiguities in [the plaintiff’s]

favor.” Rieff, 630 N.W.2d at 284 (quoting Schreiner, 410 N.W.2d at 680).

We reverse the district court’s ruling dismissing count V and affirm the

court of appeals decision that count V states a claim for slander of title.

       West Bank raised the statute of limitations in district court and on

appeal as an alternative ground for dismissing the slander-of-title claim.

Neither the district court nor the court of appeals reached that ground,

and West Bank did not raise it in its application for further review.

Although the issue was minimally raised, it wasn’t briefed, and we decline
                                      23

to reach it now. “A supreme court is ‘a court of review, not of first view.’ ”

Plowman v. Fort Madison Cmty. Hosp., 896 N.W.2d 393, 413 (Iowa 2017)

(quoting Cutter v. Wilkinson, 544 U.S. 709, 718 n.7, 125 S. Ct. 2113, 2120

n.7 (2005)). West Bank is free to renew its statute of limitations defense

to the slander-of-title claim on remand. 5

      IV. Disposition.

      For these reasons, we affirm the decision of the court of appeals

reinstating the slander-of-title claim and vacate the court of appeals

decision on equitable estoppel.      We affirm the district court judgment

dismissing counts I through IV and reverse the judgment dismissing

count V.     We remand the case for further proceedings on the

slander-of-title claim.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED IN

PART, REVERSED IN PART, AND CASE REMANDED.

      All justices concur except McDermott, J., who takes no part.




      5The  parties dispute which statute of limitations applies and whether the
continuing wrong doctrine applies to slander of title.